Citation Nr: 0530585	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from March 1970 to 
April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This rating decision granted the 
veteran's petition for service connection for PTSD and 
assigned a 10 percent disability evaluation.  The veteran was 
notified of that action and he appealed, claiming that the 
evidence showed that a higher rating should be assigned.

The Board remanded the veteran's claim in July 2003.  The 
Board requested that an examination of the veteran be 
accomplished and that the veteran be informed of any new 
notification requirements and development procedures found at 
then 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
claim has since been returned to the Board for further 
action.  


FINDINGS OF FACT


1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran attends group therapy sessions as a part of 
his treatment therapy for his PTSD.

3.  A non-VA doctor has assigned a Global Assessment of 
Functioning (GAF) score ranging from 65-70.  

4.  The veteran has reported that he suffers from occasional 
intrusive thoughts, depression, and nightmares.  

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.130, Diagnostic Code 
9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA satisfied its duty to notify the veteran of the VCAA 
by means of a June 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant that was issued prior to 
the initial AOJ decision.  It is noted that additional 
letters were sent to the veteran in April 2004 and again in 
September 2004.  These letters informed the appellant of what 
evidence was required to substantiate his claim and of his, 
and the VA's, respective duties for obtaining evidence.  The 
appellate was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), and a supplemental statement of 
the case (SSOC).  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that his PTSD was more disabling 
and that he should be assigned an evaluation in excess of 10 
percent.  

It is so noted that this appeal differs somewhat from other 
appeals in that the veteran is incarcerated in a state 
correctional facility in the State of Florida, and he will 
remain so incarcerated for a great number of years.  The 
United States Court of Appeals for Veterans Claims (Court) 
specifically addressed VA's duty to assist incarcerated 
veterans in Wood v. Derwinski, 1 Vet. App. 190 (1991) and 
Bolton v. Brown, 8 Vet. App. 185 (1995). 

In Wood, the veteran claimed that he had PTSD as a result of 
military service, and the Board found that there was 
insufficient evidence to support this assertion.  Id. at 192.  
After affirming this finding, the Court addressed whether VA 
adequately assisted the veteran in developing his claim.  Id. 
at 193.  The Court first stated that, in situations where a 
veteran is incarcerated, ". . . the opportunity for face to 
face assistance is greatly reduced, if not eliminated; the 
corollary of this is the necessity of ensuring that all VA 
written communication is helpful and clear in explaining to a 
veteran what evidence he needs together with advice and help 
in obtaining it."  Id. The Court noted that the veteran 
needed help in obtaining evidence corroborating his claimed 
stressors and that VA had advised him that such evidence was 
needed and could be obtained only if the veteran could 
furnish specific information as to the time and place of any 
such incidents and the identities of witnesses to it.  Id.  
Despite two VA attempts to get this specific information, the 
veteran did not provide it.  Id.  The Court concluded: 

While the VA's help and advice in this 
case was not a model to be followed, an 
examination of the record satisfies us 
that appellant was adequately on notice 
that more was required of him if there 
was to be a successful search for the 
necessary evidence.  The factual data 
required . . . are straightforward facts 
and do not place an impossible or onerous 
task on appellant.  The duty to assist is 
not always a one-way street.  If a 
veteran wishes help, he cannot passively 
wait for it in those circumstances where 
he may or should have information that is 
essential in obtaining putative evidence.  
We do, however, caution those who 
adjudicate claims of incarcerated 
veterans to be certain that they tailor 
their assistance to he peculiar 
circumstances of confinement.  Such 
individuals are entitled to the same care 
and considerations given to their fellow 
veterans. 

Wood, 1 Vet. App. at 193.

In Bolton v. Brown, 8 Vet. App. 185 (1995), the Court 
addressed a situation in which the Board had remanded a case 
for a VA psychiatric examination.  Id. at 187.  The RO 
indicated the examination could not be conducted because of 
the veteran's incarceration and informed him that "since no 
current medical evidence is available, no change is warranted 
in the current evaluation of your [PTSD]."  Id. at 188.  In 
response, the veteran indicated that he did not know when he 
would be released from prison.  Id.  The Court held that, 
because the record did not contain information concerning the 
RO's efforts to have an examination conducted at the 
correctional facility by a fee-based or VA physician, the 
unique circumstances of that case required a remand "to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist this appellant in developing the 
facts of his claim."  Id. at 191.  Significantly, however, 
the Court also indicated that, notwithstanding the duty to 
assist, VA is not authorized by statute or regulation to 
subpoena the warden of a state correctional facility and 
direct the release of the veteran from that facility.  Id.

The above cases address VA's duty to assist in the context of 
an incarcerated veteran's request for a VA examination in 
prison, and their principles appy to the case now before the 
Board.  VA is required to tailor its assistance to meet the 
particular circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow veterans, and to ensure that the veteran is 
fully informed of the evidence needed to support his claim as 
well as the means and methods of providing this evidence.

The Board complied with these principles and fulfilled its 
duty to assist.  The record reflects that the RO attempted to 
find a VA medical facility that could send a doctor to the 
prison that the veteran was incarcerated.  The RO attempted 
to do this prior to the claim being sent to the Board and it 
again tried to accomplish this based on instructions given to 
it by the Board.  Despite this effort, the VA has not been 
able to find examiners who are able, or even willing, to 
evaluate the veteran.  Hence, the only records that contain 
information, whether it be complaints, treatment, or 
diagnoses, are those that have been obtained from the prison.  

Furthermore, the claims folder indicates that the veteran was 
informed of the difficulties involved in performing a 
psychiatric examination, conducted by a VA physician.  In his 
responses to the VA, the veteran insinuated that he 
understood the difficulties and in response asked that the VA 
obtain all of the requisite prison medical treatment records, 
and issue a decision accordingly.  In this situation, the VA 
could not have taken any additional action in furtherance of 
obtaining a medical examination.  It has exhausted its 
reasonable options.  

The RO thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations, both as 
to obtaining a medical examination of the incarcerated 
veteran and as to the assistance provided in obtaining 
records relevant to the veteran's claim for an increased 
evaluation.  

It is added that VA informed the appellant of which evidence 
he was to provide to VA and which evidence VA would attempt 
to obtain on his behalf.  In this regard, the VA sent the 
appellant notice of the VCAA which spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  The VA informed the appellant that it would 
request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  In keeping with his responsibility, the record 
notes that the veteran has spelled out the location of any 
records and has insured that those records have been received 
in conjunction with his claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Although the veteran was notified that he could provide oral 
testimony to support his claim, either before an RO hearing 
offer or a Board Administrative Law Judge, the veteran never 
availed himself to this option.  The veteran was given notice 
that the VA would help him obtain evidence but that it was up 
to the veteran to inform the VA of that evidence.  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinion with respect to his claim, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the VA has adequately attempted to 
obtain a complete picture of the veteran's PTSD.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluation claims.  He has, by 
information letters, a rating decision, an SOC, and an SSOC, 
been advised of the evidence considered in connection with 
his appeal and what information VA and the veteran would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

As reported, the veteran has been assigned a 10 percent 
disability evaluation for PTSD in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411 
(2005).  The regulations at 38 C.F.R. § 4.130 (2005) 
establish a general rating formula for mental disorders.  The 
formula assesses disability according to the manifestation of 
particular symptoms, providing objective criteria for 
assigning a disability evaluation.  Under the criteria, a 10 
percent disability rating is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2005).

The veteran has been incarcerated during the entire period of 
this appeal.  The only medical treatment that he has received 
has been treatment offered by the prison.  The VA has 
obtained those records, as noted above, and they are included 
in the claims folder.  These records do show repeated 
counseling sessions from 1998 onward.  During the course of 
the counseling, the veteran has complained about anxiety, 
depression, nightmares, flashbacks, and restlessness.  

A detailed summary of the veteran in a prison psycho-social 
assessment dated December 1996.  The examiner found that the 
veteran was experiencing depression, nightmares, and 
sleeplessness.  A Global Assessment Functioning (GAF) score 
of 65 to 70.  A diagnosis of PTSD was provided along with a 
"depressive disorder".  A review of the rest of the 
veteran's treatment records fail to reveal any other detailed 
examination of the veteran.  Instead, the records are for 
basic treatment, counseling session reports, and treatment of 
the veteran's other ailments.  

The Board notes that because of the veteran's long-term 
incarceration, it is impossible to assess the effect of the 
veteran's PTSD on his ability to obtain and/or maintain 
gainful employment.  Nevertheless, prior to the veteran's 
incarceration, there is no indication that the veteran was 
unable to work due to his PTSD.  Also, because of his 
incarceration, it is difficult to measure the veteran's 
ability to interact with others.  It is noted that none of 
the records specifically comment on whether the veteran is 
restricted in his ability to work in prison or that the 
symptoms produced by PTSD has caused the veteran to become 
more isolated, depressed, or anxiety-ridden.

The medical evidence shows assignment of GAF scores ranging 
from 65 to 70.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2005), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.  

The Board finds this case distinguishable from Mittleider in 
that there is no medical evidence of record that the 
veteran's nonservice-connected disabilities appear to be his 
more significant mental disorder (depressive disorder) and 
that the PTSD symptoms and manifestations account for only a 
portion of his dysfunction.

Hence, does the evidence support an evaluation in excess of 
10 percent for PTSD?  The veteran's GAF scores indicate that 
he does suffer from mild symptoms.  The record does indicate 
that the veteran has experienced repeated nightmares, 
sleeplessness, depression, and anxiety.  When, after 
consideration of all evidence and material of record in a 
case, there is an approximate balance of positive and 
negative evidence regarding any material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005); see also 38 C.F.R. § 3.102 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  The Court pointed out in Gilbert that under the 
benefit of the doubt doctrine established by Congress, when 
the evidence is in relative equipoise, the law dictates that 
the veteran prevails.  In view of the foregoing, the Board 
finds that the evidence is not in equipoise.  None of the 
medical evidence obtained shows that the veteran is unable to 
work or have social contact while he is in prison.  Despite 
his incarceration, the veteran has admitted that he does have 
repeated contact with his mother and his son.  

Furthermore, the medical evidence does not show that the 
veteran is suffering from mild memory loss or panic attacks 
or chronic sleep impairment due to his PTSD.  Moreover, there 
is nothing in the claims folder insinuating that the veteran 
has been keep in isolation because he is unable to "get 
along" with others.  Additionally, the medical records do 
not show that the veteran has been placed on a suicide watch, 
and he has not complained of hallucinations or suicidal 
ideations.  

The Board is aware that its inquiry is not strictly limited 
to the stated schedular criteria.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the criteria set forth in the rating 
schedule do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the evidence does not identify any factors 
that would call for the assignment of a disability rating in 
excess of 10 percent, as discussed above, for the veteran's 
service-connected PTSD, and the veteran and his 
representative have pointed to no such factors.  Hence, the 
veteran's claim is denied.  

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 10 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary. 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2005) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his PTSD and there is 
no indication that it causes a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
PTSD, on appeal from an initial grant of service connection, 
is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


